Citation Nr: 0019003	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  In September 1994, the RO denied the veteran's 
claim of entitlement to an increased rating for post-
traumatic stress disorder, which at that time was evaluated 
as 30 percent disabling.  In February 1996, the RO denied the 
veteran's claim seeking entitlement to service connection for 
hypertension and arteriosclerotic heart disease (ASHD) 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  The veteran perfected his administrative appeals 
with respect to these claims.  In September 1998, the RO 
increased the veteran's rating for his PTSD to 70 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In February 1999, the Board denied both claims.  

The veteran then appealed the issue of entitlement to an 
increased rating for service-connected PTSD to the U.S. Court 
of Appeals for Veterans Claims (Court).  While his case was 
pending at the Court, his representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the veteran's 
increased rating claim for readjudication.  In January 2000, 
the Court issued an Order vacating the February 1999 Board 
decision.  


FINDINGS OF FACT

The veteran's PTSD is productive of no more than severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and in the ability to 
obtain or retain employment.



CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.132, and Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Since the Board is satisfied that 
all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

The veteran's service medical records show that he first 
received treatment for an anxiety reaction in May 1950, for 
about three weeks, while in South Dakota.  In August 1950, 
while flying as a radio operator with an air lift based in 
Japan, he was again diagnosed with an anxiety reaction.  He 
was returned to the United States and he received treatment 
for this disorder until at least December 1950.  The final 
diagnosis in December 1950 was anxiety reaction, chronic, 
mild.

By rating decision in February 1955, the veteran was granted 
service connection for an anxiety reaction.  The veteran was 
first diagnosed with PTSD in a VA psychiatric examination 
report dated in February 1992, and in April 1992, the RO 
recharacterized his disability as PTSD.  The veteran 
subsequently filed a claim for an increased rating, which was 
denied in September 1994.  The veteran appealed.  In a 
September 1998 rating decision, the RO increased the 
veteran's PTSD evaluation to 70 percent. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In its rating decision of September 1998, the RO 
assigned the veteran's psychiatric disorder a 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the 
criteria in effect prior to November 7, 1996, a 70 percent 
rating is when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating for PTSD is warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.  It should 
be noted that the criteria set forth in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent evaluation are each independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994). 

The relevant evidence includes a VA psychiatric evaluation 
report, dated in December 1993, which shows Axis I diagnoses 
of PTSD and alcohol abuse in remission.  The Axis V diagnosis 
was a Global Assessment of Functioning (GAF) score of 60, 
with a high of 80 for the past year.

Records from the Social Security Administration (SSA), dated 
in December 1995, show that the veteran was determined to 
have been disabled as of October 1991 due to severe coronary 
artery disease, status post two myocardial infarctions and 
status post right hemicolectomy with ileal transverse 
colostomy for adenocarcinoma.  

VA outpatient reports, dated between 1994 and 1998, show 
ongoing treatment for PTSD.  VA outpatient records dated in 
1995 show that the veteran reported several incidents in 
which he had arguments with others while driving, as well as 
difficulties with his "card buddies."  Records dated in 
1996 show that he complained of chasing after people in his 
car who had angered him, and arguing with them.  Records 
dated in 1997 generally show that he complained of 
depression, and that in July 1997, he had "passive suicidal 
thoughts," and quit his job in journalism due to "memory, 
concentration and amotivational problems."  A VA outpatient 
treatment report, dated in August 1997, shows that the 
veteran stated that he had "taken control of my life" 
(quotes in original), that "he's stopped on his own 
Lorazepam, Temazepam and Nefazodone."  He was noted to be 
mowing the lawns of others, and he planned "to attend his 
50th class re-union and he plans to drink as much as he 
pleases."  Reports dated in 1998 show that he had taken on a 
lot of duties in helping to form a Korean War veteran's 
association, and that he led his PTSD group on at least four 
occasions.  He reported that although he had some depression 
without suicidal ideation, he had more energy, and better 
concentration and mood.  Records dated between January and 
April of 1998 show that his mood was variously described as 
"normal," "good" and "improved."

A VA PTSD examination report, dated in May 1998, shows that 
the veteran reported that he had been married for 37 years.  
He also stated that he had four years of college (without a 
degree) (but see VA examination report, dated in June 1994, 
indicating that he reported he had obtained his degree) and 
that he last worked as a reporter in 1991.  He was said to be 
retired secondary to a heart attack, colon cancer, 
gallbladder surgery and other medical problems, although he 
"sporadically writes an article for a livestock magazine."  
He complained of anger, poor sleep, hypervigilance, an 
exaggerated startle response, difficulties with 
concentration, weekly nightmares and flashbacks.  He said 
that he had no friends and that he felt detached and 
estranged from others.  His medications included Paxil, 
Ritalin and Ativan.  On examination, speech was slow and 
circumstantial at times.  Thought processes were logical.  He 
was oriented to time, person and place.  Affect was 
irritable.  Recent memory was somewhat decreased with intact 
remote memory.  Attention, concentration, judgment and 
insight were characterized as "acceptable," with judgment 
and insight noted to be somewhat decreased when the veteran 
was in public.  Ongoing mood lability was noted, which was 
only partially relieved by medications.  The examiner stated 
that the veteran did not have delusions or hallucinations.  
He complained of suicidal thoughts, without plan or intent.  
The Axis I diagnoses were PTSD and alcohol abuse, in 
remission per patient history.  The Axis V diagnosis was a 
GAF score of 45-50, with a high for the past year of 45-50.

A review of the veteran's written statements, particularly a 
letter from the veteran dated in July 1997, and a response to 
the RO's April 1997 supplemental statement of the case, show 
that the veteran argues that his PTSD is more severe than his 
current evaluation reflects.  Specifically, he argues that he 
has lost jobs due to "PTSD-related" drinking.  He reported 
that his only job since 1991 has been to cover occasional 
rodeos for a local newspaper, and that he often stayed in bed 
for about 20 hours a day.  At his personal hearing in July 
1997, the veteran asserted that he has crying spells, 
suicidal thoughts and that he socially isolates himself.  He 
stated that he has short-term memory problems, and that he 
remains in his room about 18 hours a day.  

In a lay statement, dated in August 1996, Albert C. Turner 
stated that he had known the veteran for over eight years, 
and that he had been involved in a small rural water system 
with him. 


II.  Analysis

The Board first notes that in the joint motion, it was agreed 
that the Board should expand upon its reasons and bases, with 
emphasis upon the first and third bases for a 100 percent 
rating under 38 C.F.R. § 4.132 (as in effect prior to 
November 7, 1996) and Johnson (i.e., "virtual isolation in 
the community" and "a demonstrable inability to obtain or 
retain employment").  Citing Mittleider v. West, 11 Vet. 
App. 181 (1998); Shoemaker v. Derwinski, 3 Vet. App. 248 
(1992).

The Board finds that a 100 percent evaluation is not 
warranted under 38 C.F.R. § 4.132.  As for the first 
criteria, the veteran has complained that he has no friends 
and that he often spends up to 20 hours a day in bed.  
However, the Board finds that notwithstanding the veteran's 
oral and written testimony, the evidence does not show 
"virtual isolation in the community."  Specifically, 
although the veteran has repeatedly argued or been noted to 
state that he has no friends, this does not necessarily show 
that he is virtually isolated in the community.  In addition, 
these statements are contradicted by VA outpatient treatment 
reports which show complaints of arguments with "card 
buddies," and which show that he has been mowing the lawns 
of others, actively taking on duties for an association of 
Korean War veterans, planning for a class reunion, that he 
has often led his PTSD group, and that he had helped to 
operate a small rural water system.  Furthermore, the Board 
has noted that the veteran's most recent GAF score was 45-50, 
which suggests serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (DSM IV) 
(American Psychiatric Association 1994).  In this case, while 
the veteran's symptoms appear to be "serious," it is clear 
that he is driving and socializing, and that he is active in 
the community, and the evidence does not show virtual 
isolation in the community.  A portion of the Board's 
analysis of the veteran's ability to obtain and maintain 
employment, discussed infra, is also partially applicable 
here.  Briefly stated, evidence that the veteran is not 
virtually isolated in his community is found in a December 
1997 VA outpatient treatment report, and the May 1998 VA 
examination report, which show that the veteran stated that 
he had been writing articles for a livestock magazine.  Based 
on the foregoing, the Board finds that a 100 percent 
evaluation is not warranted on this basis.

The second criteria required for a 100 percent rating under 
38 C.F.R. § 4.132 are also not met.  The evidence does not 
show that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Here, 
the veteran has complained of anger, poor sleep, 
hypervigilance, an exaggerated startle response, difficulties 
with concentration, weekly nightmares and flashbacks.  There 
are reports of explosions of aggressive energy in the sense 
that the veteran has reported that he is extremely angry, 
confrontational and argumentative.  However, these symptoms 
are not shown to be of such severity as to warrant a 100 
percent rating.  The VA outpatient reports, particularly the 
most recent reports dated in 1998, indicate that veteran is 
able to function fairly well in the community and that he is 
very active in a veteran's group.  In addition, except for 
delirium associated with medications during hospital stay in 
1996, the veteran has consistently been shown to be well 
oriented, and the evidence does not otherwise contain 
objective findings showing psychoneurotic symptoms bordering 
on gross repudiation of reality.  For example, the report 
from his most recent VA examination in May 1998 shows that 
his thought processes were logical and that he was oriented 
to time, person and place.  Attention, concentration, 
judgment and insight were characterized as "acceptable," 
with judgment and insight noted to be somewhat decreased when 
the veteran was in public.  There was no evidence of 
delusions or hallucinations.  The Axis V diagnosis was a GAF 
score of 45-50, which suggests serious symptoms or serious 
impairment in social occupational, or school functioning, but 
which does not suggest impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
See DSM-IV at 47.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
that the requirements for a 100 percent rating on this basis 
have not been met.

Finally, the third basis for a 100 percent rating requires a 
demonstrable inability to obtain or retain employment.  The 
Board finds that the evidence does not show that the veteran 
has a demonstrable inability to obtain or retain employment 
due to his PTSD.  The Board initially notes that the veteran 
quit working full time in 1991 due to physical conditions.  
Specifically, he retired after treatment for a heart attack 
and colon cancer, and after he had undergone gallbladder 
surgery.  The SSA's December 1995 decision shows that the 
veteran was disabled due to these physical disorders.  
Records from a previous SSA decision, dated in September 
1995, show that the veteran complained that his ability to 
write was limited by his stamina, as opposed to psychiatric 
symptoms.  At that time, the SSA determined that the 
veteran's ability to think, remember, understand and 
communicate was not severely restricted.  

As for the other evidence, in an August 1996 letter, a friend 
of the veteran reported that the veteran had been helping to 
operate a small rural water system.  A VA outpatient 
treatment report, dated in July 1997, shows that the veteran 
reported that he had been working in journalism up until 
recently, and that he quit due to "memory, concentration and 
amotivational problems."  A VA outpatient treatment report, 
dated in August 1997, shows that the veteran was noted to be 
doing better with fewer symptoms and "with ability to write 
articles back."  A VA outpatient treatment report, dated in 
December 1997, shows that the veteran reported that he had 
written two stories for a magazine.  The Board notes that the 
VA outpatient reports are afforded a great deal of probative 
value as they were recorded contemporaneously with the 
veteran's activities, over a considerable period of time. 
Finally, the evidence pertaining to the veteran's mental 
functioning, as reflected in the previously discussed May 
1998 VA examination report (in particular, the findings 
pertaining to his thought processes, orientation, attention, 
concentration and judgment, and his GAF score), do not 
support a conclusion that the veteran has a demonstrable 
inability to obtain or retain employment due to his PTSD.  
The Board finds that the VA outpatient treatment records, 
combined with the evidence of the veteran's mental 
functioning in the May 1998 VA examination report and the 
other evidence of record, shows that the veteran does not 
have a demonstrable inability to obtain or retain employment 
due to his PTSD, and that the preponderance of the evidence 
is against the claim on this basis.

In reaching this decision, the Board has carefully taken into 
account the May 1998 VA examiner's statement that the veteran 
demonstrated a considerable impairment in his ability to 
focus on timely demands and stress of the workplace secondary 
to PTSD.  However, the Board's primary responsibility is to 
be the finder of fact in these matters.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 19.4 (1999).  In this 
case, the term "considerable impairment" does not per se 
equate to "a demonstrable inability to obtain or retain 
employment," and as previously stated, the clinical findings 
in that report, combined with the other evidence of record, 
do not support a conclusion that the veteran has a 
demonstrable inability to obtain or retain employment.  
Accordingly, the Board finds that the evidence does not 
warrant a 100 percent evaluation on this basis.

As a final matter, the Board notes that the veteran filed his 
claim for an increased rating in November 1995.  Effective 
November 7, 1996, the regulation governing mental disorders, 
38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. 
§ 4.130.  In such cases, the veteran's increased rating claim 
must be examined under the both the old and new versions of 
the regulation to see if application of either version 
results in a higher evaluation.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under DC 9411, as in effect November 7, 1996, a 100 percent 
disability requirement requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In this case, there is little or no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  The veteran has continually been found to have 
suicidal thoughts without plan or intent.  As for evidence of 
delusions or hallucinations, although the veteran was 
diagnosed with delirium in late 1996, it was associated with 
medications and subsequent records do not show that the 
veteran continues to have delirium.  As for evidence of 
inappropriate behavior, the veteran has reported that he 
often gets into angry confrontations, and this symptom was 
noted in his March 1998 VA examination report.  However, the 
evidence does not show that these episodes rise to the level 
of violence or that they have required the intervention of 
law enforcement, and this symptom is not otherwise shown to 
be so severe as to warrant a total disability rating. 

As indicated in the joint motion, the Board has considered 
whether the veteran's complaints of PTSD symptoms, 
specifically to include anger, poor sleep, hypervigilance, an 
exaggerated startle response, difficulties with 
concentration, weekly nightmares and flashbacks (as recorded 
in the May 1998 VA examination report) are a basis for 
finding that the veteran has "total occupational and social 
impairment" due to PTSD, such that a 100 percent rating is 
warranted.  Based on its review of the evidence, the Board 
finds that the evidence does not show that the veteran is 
totally impaired in whole or in part due to his PTSD 
symptoms.  The Board's discussion of the evidence pertaining 
to employability under the old criteria, supra, is largely 
applicable here.  Briefly stated, the SSA's December 1995 
decision shows that the veteran was disabled as of 1991 due 
to physical disorders other than PTSD.  Evidence contained in 
an August 1996 letter from a friend of the veteran, VA 
outpatient treatment reports, indicates that the veteran had 
been helping to operate a small rural water system, that he 
had been working in journalism up until recently, that he was 
noted to be doing better with fewer symptoms and "with 
ability to write articles back," and that he had written two 
stories for a magazine.  Although the May 1998 VA examiner 
noted that the veteran has a considerable impairment in his 
ability to focus on timely demands and stress of the 
workplace secondary to PTSD, a review of findings pertaining 
to the veteran's speech, thought processes, orientation, 
affect, memory, attention, concentration, judgment and 
insight, and in particular his GAF score of 45-50, with a 
high for the past year of 45-50, does not show total 
occupational and social impairment.  Based on the foregoing, 
the Board finds that the previously discussed VA outpatient 
treatment records, which document the veteran's functional 
abilities, his activities in the community, and his work as a 
journalist, when combined with the evidence of the veteran's 
mental functioning in the May 1998 VA examination report and 
the other evidence of record, show that the veteran does not 
have total occupational and social impairment due to his 
PTSD.

In reaching this decision, the Board has noted the cautionary 
language in the joint motion, to the effect that it should 
not imply that all or most of the symptoms must be present in 
order to warrant a 100 percent evaluation.  In this case, the 
Board stresses that while there is some evidence of the 
criteria required for a 100 percent rating, specifically, 
reports of suicidal thoughts (although without intent), 
inappropriate behavior, and somewhat decreased recent memory 
with intact remote memory, the Board has determined that the 
preponderance of the evidence is against the claim that the 
veteran is totally impaired due to PTSD.  The Board therefore 
finds that overall, the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for a 100 percent rating under DC 
9411, as  in effect on November 7, 1996, and thereafter.  See 
38 C.F.R. § 4.7. 

The Board has also carefully taken into account the 
cautionary language regarding the principle that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern, 
Francisco, and that in the May 1998 VA examiner stated that 
the veteran demonstrated a considerable impairment in his 
ability to focus on timely demands and stress of the 
workplace secondary to PTSD.  However, as previously 
explained, the Board finds that the evidence pertaining to 
the veteran's mental functioning, as reflected in his May 
1998 VA examination report, when combined with the other 
evidence of record, does not support a conclusion that the 
veteran has a demonstrable inability to obtain or retain 
employment due to his PTSD.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 19.4.
  
Based on the foregoing, the Board finds that overall, the 
evidence shows that the veteran has occupational and social 
impairment with deficiencies in most areas due to near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, and inability 
to establish and maintain effective relationships.  
Accordingly, the Board concludes that the veteran's PTSD is 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation of 70 
percent under DC 9411, as in effect on November 7, 1996, and 
thereafter.  See 38 C.F.R. § 4.7. 

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 70 percent for service-connected PTSD.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

